Citation Nr: 0728093	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-26 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
gunshot wounds to the right flank involving abdominal muscle 
group XXI, which is currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased evaluation for residuals of 
gunshot wounds to the right flank, right shoulder and right 
upper arm involving muscle groups II, III and VI, currently 
evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of 
gunshot wounds to the right forearm, involving muscle group 
VIII, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from April 1968 until April 
1970.  The veteran had service in Vietnam during which he 
suffered gunshot wounds and was awarded the Purple Heart.     

In an October 1970 rating, the RO granted service connection 
for gunshot wound residuals, then designated as scars to the 
posterior axillary area which was evaluated as 10 percent 
disabling; for scars of the forearm which was evaluated as a 
noncompensable disability; and for scars of the upper arm and 
right side of the chest which was also evaluated as a 
noncompensable disability.      

In a June 1975 rating decision, the RO increased the 
disability ratings assigned and new diagnostic codes were 
applied.  The service connected conditions were redesignated 
as residuals of gunshot wounds right flank, right shoulder, 
right upper arm muscle groups II, III and VI evaluated as 20 
percent disabling (Diagnostic Code 5302-5303); residuals, 
gunshot wounds, muscle group VIII (Diagnostic Code 5308), 
evaluated as 10 percent disabling; and residuals, gunshot 
wounds, right flank involving abdominal muscle group XXI, 
evaluated as 10 percent disabling (Diagnostic Code 5319).  
 
In November 2003, the RO received the veteran's claims of 
entitlement to increased disability ratings for each of these 
conditions.  The May 2004 rating decision granted the veteran 
an increased disability rating of 20 percent for the gunshot 
wound residuals to muscle group XXI, and increased ratings 
for the remaining two conditions were denied.  The veteran 
disagreed with each of the assigned disability ratings and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in June 2005.


FINDINGS OF FACT

1.  The residuals of an injury to muscle group XXI are 
manifested by a severe muscle injury in the thoracic area 
with noticeable loss of tissue described as "to the bone" 
in medical reports, muscle group loss of function, large 
areas of scarring, with a history of initial treatment of 
approximately two months duration with a follow-up surgery 
approximately 9 months after the injury as well as a history 
of debridement.  

2.  The residuals of an injury to muscle groups II, III and 
VI are manifested by a moderate muscle injury with a history 
of a through and through wound of the right arm, 
approximately two months treatment without further treatment 
and without large areas of scarring with evidence of fatigue 
on use and some loss of muscle strength.  

3.  The residuals of an injury to muscle group VIII are 
manifested as a moderate muscle injury with a history of 
approximately two months treatment without further treatment 
with reports of fatigue on use and without large areas of 
scarring.  

4.  The service-connected gunshot wound residuals are not so 
unusual as to render impractical the application of the 
schedular criteria.  None of the service-connected conditions 
produce a marked interference in employment or frequent 
hospitalizations.    




CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating and no 
higher are met for the residuals of gunshot wounds to the 
right flank involving abdominal muscle group XXI. 38 U.S.C.A. 
§§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 
5320 (2006).

2.  The criteria for a rating in excess of 20 percent for 
residuals of gunshot wounds to the right flank, right 
shoulder and right upper arm involving muscle groups II, III 
and VI of the dominant arm, are not met.  38 U.S.C.A. § 1155 
(West 2002);  38 C.F.R. § 4.73, Diagnostic Code 5302-5303 
(2006).

3.  The criteria for a rating in excess of 10 percent for 
residuals of gunshot wounds to the right forearm, involving 
muscle group VIII, are not met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. § 4.73, Diagnostic Code 5308 (2006).

4.  Referral for an extraschedular rating for any of the 
claimed disabilities is not warranted.  38 C.F.R. 
§ 3.321(b)(2006).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Concerning the veteran's claim of entitlement to an increased 
disability rating for muscle group XXI, as set out below an 
increase to 40 percent from the currently assigned 20 percent 
has been granted.  However, this is not a complete grant of 
the benefits sought on appeal.  See AB v. Brown, 6 Vet. App. 
35,  38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the VA Schedule for Rating 
Disabilities, the pending appeal as to that issue is not 
abrogated].  Accordingly, a detailed discussion of the 
adequacy of the VCAA notice and assistance which the veteran 
received regarding this claim as well as the denied claims 
will be provided below.  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  Crucially, 
the RO informed the veteran of VA's duty to assist him in the 
development of his claims of entitlement to increased 
disability ratings in a letter dated January 12, 2004, prior 
to the initial adjudication of his claim and again in a 
letter dated September 12, 2005.  By these letters the 
veteran was advised of the provisions relating to the VCAA.  
Specifically, he was advised that VA would obtain all 
evidence kept by the VA and any other Federal agency.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The VCAA letter specifically informed the veteran 
that, for records he wished for VA to obtain on his behalf, 
he must provide an adequate description of the records as 
well as authorization for records not held by the Federal 
government.  The letter further advised him of the criteria 
of a successful claim of entitlement to an increased 
disability rating.  

Finally, the Board notes that the September 2005 letter 
expressly notified the veteran  "If there is any other 
evidence or information that you think will support you 
claim, please let us know.  If you have any evidence in your 
possession which pertains to your claim, please send it to 
us."  The Board believes that these requests comply with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet.  App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  VA has made a determination 
that this analysis may be analogously applied to any matter 
that involves any one of the five elements of a service-
connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  With 
respect to elements (4) and (5), degree of disability and 
effective date, further notice is not require.  With respect 
to the veteran's claim of entitlement to an increased 
disability rating for injury to muscle group XXI, an 
increased disability rating is being granted.  Therefore, 
remanding the matter for additional notice as to these 
elements would result in needless delay to no one's benefit 
and constitutes harmless error.  With respect to the 
veteran's remaining claims as these claims were denied by the 
RO and now the Board, the matter is moot.     

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

It is clear from a review of the file that any and all 
evidence pertinent to the appellate claim is already of 
record; the veteran has not indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, the veteran has been accorded a VA medical 
examination in March 2004 which evaluated the severity of his 
muscle injuries, and he has not indicated the disabilities 
have increased in severity since the last examination.

In the June 2006 informal hearing presentation of the 
veteran's representative, he argued that if the benefits 
sought on appeal were not granted in full that the matter 
should be remanded for an additional VA examination.  
Specifically, the veteran's representative argued that the 
March 2004 VA examination "did not follow all protocols and 
appears to be incomplete."  

The Board has reviewed the March 2004 VA examination in 
detail.  This examination is over 6 pages in length and 
includes the examiner's summary of the history of the 
veteran's injury as well as a detailed description of the 
veteran's various wound residuals including information on 
loss of range of motion and scarring.  In fact, the Board 
notes that the March 2004 VA examination report extensively 
references the veteran's claims folder and includes 
interpretation of current diagnostic testing,  As such, the 
Board can identify no insufficiency in the report.  Although 
the veteran's representative deemed the report incomplete, he 
failed to specify the nature of any such deficiency and the 
Board cannot find any deficiencies either.  Accordingly, the 
Board finds that a new examination is not warranted.   

In addition, the Board observes that general due process 
considerations have been satisfied. See 38 C.F.R. § 3.103. 
The veteran has been afforded the opportunity to present 
evidence and argument in support of his appeal and he has 
indicated that he does not want a hearing in conjunction with 
this appeal.  

Accordingly, the Board will move on to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rating muscle disabilities

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d).

Under 38 C.F.R. § 4.56(d), disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe. Slight disability of muscles is 
characterized by simple wound of muscle without debridement 
or infection. Slight disability of muscle is reflected by 
history and complaint such as service department records of a 
superficial wound with brief treatment and return to duty. 
Healing of slight muscle injuries is followed by good 
functional results. Slight disability of muscles includes 
none of the cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. 4.56 (c). Objective findings 
characteristic of slight muscle disability include minimal 
scarring, no evidence of fascial defect, atrophy, or impaired 
tonus, no impairment of function, and no metallic fragments 
retained in muscle tissue. 38 C.F.R. § 4.56 (d)(1).

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection. History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound. For a finding of moderate disability 
of muscle, there should be record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), particularly 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles. 
Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of the missile through 
muscle tissue. For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side. 38 C.F.R. § 
4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through and through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring. History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound. A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to 
keep up with work requirements. Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side are 
also indicative of moderately severe muscle disability. Tests 
of strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment. 38 C.F.R. § 
4.56(d)(3).

Severe disability of muscles is characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or 
period for treatment of wound. Record of consistent complaint 
of cardinal signs and symptoms with shattering bone fracture 
or open comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring. History and complaint 
characteristic of severe disability of muscle includes 
service department record or other evidence showing 
hospitalization for a prolonged of muscle disability as 
defined in 38 C.F.R. § 4.56(c), worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.

Objective findings characteristic of severe muscle disability 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track. Palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.

If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. (D) Visible or 
measurable atrophy. (E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Discussion

The veteran is seeking entitlement to increased disability 
ratings for the residuals of gunshot wounds to his right 
flank, right shoulder and right forearm.  The veteran was 
wounded in combat in April 1969.  He had approximately two 
months of hospitalization and continued pain and light duty 
profile for nearly eight months and had a follow up surgery 
in January 1970.  

The gunshot wounds effect three different areas of the 
veteran's right side and upper extremity and, as such, they 
have been separately rated.  However, due to similarities in 
rating codes, symptomatology, treatment history and 
employment impact consideration of the court's holdings in 
DeLuca as well as extraschedular ratings will be presented in 
a common discussion.  
 


1.  Entitlement to an increased evaluation of residuals, 
gunshot wounds, right flank involving abdominal muscle group 
XXI, which is currently 20 percent disabling.  

Relevant laws and regulations

Schedular Criteria

Under 38 C.F.R. § 4.73, Diagnostic Code 5320 the following 
levels of disability are assigned.  

Function: Postural support of body; extension and lateral 
movements of spine. Spinal muscles: Sacrospinalis (erector 
spinae and its prolongations in thoracic and cervical 
regions)

    Cervical and thoracic region:

40%  Severe
20%  Moderately Severe 

Analysis

Assignment of Diagnostic Code

The veteran's service-connected gunshot wound residuals to 
the right flank have been rated with reference to Diagnostic 
Code 5320 [Injury to Muscle Group XXI].  

Prior to the November 2004 rating decision, the veteran's 
residuals of gunshot wounds to the right flank were rated 
with reference to Diagnostic Code 5319 for injuries to Muscle 
Group XIX.  Muscle Group XIX also includes the muscles of the 
abdominal wall.  The Board notes that the veteran's 
representative has disputed the change from Diagnostic Code 
5319 to 5320.  However, under Diagnostic Code 5319, the 
maximum disability available is 30 percent evaluation for a 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5319.  
A 40 percent disability rating is the maximum schedular 
rating under the currently assigned Diagnostic Code 5320.  As 
will be explained in detail below, that maximum disability 
has been assigned.  Accordingly, return to the prior 
Diagnostic Code would not be more advantageous to the 
veteran. 

Moreover, the veteran's gunshot wound residuals consist of a 
muscle injury to the right upper torso without nerve 
involvement.   Accordingly, the assigned diagnostic code 
should rate with reference to muscle injuries.  Diagnostic 
Codes 5319 though 5321 pertain to muscle injuries to the 
torso.  No other Diagnostic Code pertaining to muscle 
injuries of the torso would provide the veteran with a higher 
rating than the currently assigned 5320.  Therefore the use 
of Diagnostic Code 5320 will be continued.      

Schedular rating 

The veteran is currently assigned a 20 percent disability 
rating under Diagnostic Code XXI for his residuals of a 
gunshot wound to the right flank.  The only higher schedular 
rating available is a 40 percent disability rating.  In order 
to warrant the assignment of the higher disability rating 
there must be evidence of a severe muscle disability.  For 
the reasons set out below, the Board has determined that the 
medical evidence of record indicates a severe muscle 
disability. 

Specifically, as documented in the veteran's in-service 
treatment records and as those records were interpreted by 
the examiner who conducted a March 2004 VA examination, the 
veteran suffered his gunshot wound in May 1969.  His service 
records indicate that he received ongoing and additional 
treatment for the residuals of those wounds, to include a 
second surgery in January 1970 and suffered an inability to 
keep up with work requirements in the year and half after his 
injury, spending a prolonged period of time on profile.  That 
is to say, the wound required a prolonged period of 
treatment.  Moreover, a history of debridement was noted in 
the March 2004 examination.  

Additionally, there were findings of fatiguability, loss of 
muscle strength, loss of muscle function and loss of muscle 
tissue to the bone, that is to say visible muscle atrophy.  
The veteran also suffers from large scars in the right flank 
area, including a 27 by 2 centimeter entrance wound and six 
separate 1 by 11 centimeter scars from the veteran's surgical 
treatments.  

The Board acknowledges that the evidence of record does not 
show a history of fracture, X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile, adhesion of scar to one of 
the long bones, adaptive contraction of an opposing group of 
muscles, atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle and induration or atrophy of an entire 
muscle following simple piercing by a projectile.   

However, given the size of the veteran's scars and the 
history of this wound and its treatment, the Board finds that 
the veteran's disability more closely approximates the 
criteria for assignment for a 40 percent disability rating 
and a severe muscle injury rather the currently assigned 20 
percent rating.  See 38 C.F.R. § 4.7.    No higher schedular 
ranking is available.  
  
2.  Entitlement to an increased evaluation of residuals, 
gunshot wounds, right flank, right shoulder, right upper arm 
muscle groups II, III and VI currently 20 percent disabling.  

Relevant law and regulations

Specific schedular criteria

The veteran's right upper extremity is his major or dominant 
arm.  See 38 C.F.R. § 4.69 [a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].



38 C.F.R. § 4.73, Diagnostic Code 5302 provides the following 
levels of disability:  

Group II. Function: Depression of arm from  vertical overhead 
to hanging at side (1, 2); downward rotation of scapula (3, 
4); 1 and 2 act with Group III in forward and backward swing 
of arm. Extrinsic muscles of shoulder girdle: (1)  Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; (4) 
rhomboid.

40% Severe 

30% Moderately Severe

20% Moderate 

38 C.F.R. § 4.73, Diagnostic Code 5303 provides for the 
following levels of disability:  

Group III. Function: Elevation and abduction of arm to level 
of shoulder; act with 1 and 2 of Group II in forward and 
backward swing of arm.  Intrinsic muscles of shoulder girdle: 
(1) Pectoralis major I (clavicular); (2) deltoid.

40% Severe

30%  Moderately Severe

20% Moderate

Analysis

Assignment of Diagnostic Code

The veteran's residuals of gunshot wounds to the right 
shoulder and right upper arm are currently rated by the RO 
under Diagnostic Codes 5302-5303. See 38 C.F.R. § 4.27  
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  

This is the most appropriate diagnostic code for the this 
particular injury as it resulted in injuries to the shoulder 
and upper arm with loss of range of motion that is to say 
injury of the muscles responsible from adduction and 
abduction of the arm.  As both functions are compromised the 
hyphenated diagnostic code has been employed.  

The veteran's representative has specifically argued against 
any change in the veteran's diagnostic codes.  The Board has 
been unable to find a more appropriate diagnostic code.  
Diagnostic Code 5302-5303 will continue to be employed.  

Schedular rating

Both of the hyphenated diagnostic codes utilize the same 
criteria.  The veteran is currently assigned a 20 percent 
disability rating for the gunshot wound residuals right 
flank, right shoulder, right upper arm.  In order to warrant 
the assignment of the next higher 30 percent disability 
rating under either of the hyphenated diagnostic codes there 
must be evidence of a moderately-severe muscle injury to 
muscle groups II, III and VI.  

Unlike the service-connected gunshot wound residuals to the 
veteran's right flank, the residuals of the upper arm and 
shoulder wounds did not require a second surgery in January 
1970.  Moreover, there is no evidence of large areas of 
adherent scarring.  

The residuals of the gunshot wound which impact muscle groups 
II, III and VI are productive of subjective complaints of 
pain, weakness, fatigability and muscle spasm.  The objective 
clinical findings show no loss of muscle strength in muscle 
group VI and moderate loss of muscle strength, to 4 out of 5 
on testing, in muscle groups II and III.  There was no bone, 
nerve or artery involvement in the injury.   

Taken as a whole, the picture presented is that of a 
moderate, not a moderately severe muscle injury.  See 
38 C.F.R. § 4.7.  

Accordingly, as the evidence does not show a moderately 
severe muscle injury, a severe muscle injury is manifestly 
not shown.  Therefore assignment of a 40 percent disability 
rating under either Diagnostic Code is also not warranted.  

The criteria for the assignment of a higher disability rating 
have not been met.  The 20 percent disability rating will be 
continued.  

3.  Entitlement to an increased evaluation for residuals, 
gunshot wounds, muscle group VIII, currently 10 percent 
disabling.  

Relevant law and regulations

Specific schedular criteria

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5308, 
provides evaluations for disability of Muscle Group VIII. The 
function of these muscles are as follows: extension of wrist 
fingers and thumb; abduction of thumb. Muscles arising mainly 
from external condyle of humerus. [Emphasis in original]; 
extensors of carpus, fingers, and thumb; supinator.

The veteran is right handed. That is his major or dominant 
arm.  See 38 C.F.R. § 4.69  [a distinction is made between 
major (dominant) and minor musculoskeletal groups for rating 
purposes, and only one extremity is to be considered major].

38 C.F.R. § 4.73 Diagnostic Code 5308 provides for the 
following levels of disability in the dominant extremity:  



Group VIII:  Function:  extension of wrist, fingers, and 
thumb; abduction of thumb.  Muscles arising mainly from 
external condyle of humerus; Extensors of carpus; finger, and 
thumb; supinator.  

30% Severe
20% Moderately Severe

10% Moderate 

Analysis

Assignment of Diagnostic Code

The veteran's gunshot wound residuals to his forearm are 
currently evaluated under Diagnostic Code 5308.  

As noted above, the veteran's representative has not disputed 
the assigned diagnostic code and has specifically argued 
against changes in the assigned diagnostic code.  

The currently assigned diagnostic code relates to muscle 
injuries of the forearm, the location of the original gunshot 
wound.  Therefore, Diagnostic Code 5308 best corresponds to 
the history of the veteran's injury and another diagnostic 
code would not be more appropriate.  

Schedular rating

The gunshot wound residuals to the veteran's right forearm 
are currently assigned a 10 percent disability rating.  In 
order to warrant the assignment of the next higher 20 percent 
disability rating there must be evidence of a moderately 
severe muscle injury.  

The residuals of the forearm injury also required only an 
initial treatment period without the second surgery in 
January 1970.  Moreover, there is no evidence of large areas 
of adherent scarring or loss of tissue.  

The residuals of the gunshot wound which impact muscle group 
VIII are productive of subjective complaints of pain, 
weakness, fatigability and muscle spasm.  The objective 
clinical findings fail to show loss of muscle strength in 
muscle group VIII.  There was no bone, nerve or artery 
involvement in the injury.   

Taken as a whole, the picture presented is that of a 
moderate, not a moderately severe muscle injury.  See 
38 C.F.R. § 4.7.  

Accordingly, as the evidence does not show a moderately 
severe muscle injury, a severe muscle injury is manifestly 
not shown.  Therefore assignment of a 30 percent disability 
rating is also not warranted.  

The criteria for the assignment of a higher disability rating 
have not been met.  The 20 percent disability rating will be 
continued.  

DeLuca considerations

The Board has considered the applicability of 38 C.F.R. §§ 
4.40 and 4.45, as well as the holding of DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the Court has held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as the case here with Diagnostic Codes 
5302-5303; 5308 and 5320 the provisions of 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).

Additionally, in the case of the veteran's gunshot wound 
residuals to the right upper flank, evaluated under 
Diagnostic Code 5320, the veteran has been granted the 
maximum schedular rating available.  In Johnston v. Brown, 10 
Vet. App. 80, 85 (1997), the Court determined that if a 
claimant is already receiving the maximum disability rating 
available, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable.   

The Board adds that the symptoms complained of by the veteran 
(pain, weakness, fatiguability and the like) are in fact 
encompassed in the disability rating assigned under 
Diagnostic Codes 5302-5303; 5308 and 5320.  See 38 C.F.R. § 
4.56, discussed above.

Extraschedular consideration

In the April 2005 SOC, the RO considered the matter of 
referral of this issue for consideration of an extraschedular 
rating.  The Board will do likewise.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The Board has been unable to identify an exceptional or 
unusual disability picture and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
service connected muscle injuries.  Indeed, the veteran 
reports that he has not been hospitalized for this disability 
since the second surgery in January 1970.  Moreover, he does 
not receive current treatment for his gunshot wound 
residuals.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disabilities such as 
to trigger consideration of the extraschedular provisions.  
At the May 2004 VA examination, the veteran indicated that he 
had been employed in the mattress sales industry since 1982.  
There is not evidence that the veteran is currently 
unemployed.  There is no evidence indicating that the 
veteran's gunshot wound disabilities either separately or 
together markedly interferes with his employability, that is 
beyond the level contemplated in the assigned disability 
ratings.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted

Conclusion

Therefore, for the reasons set out above, the Board has 
determined that schedular rating of the veteran's gunshot 
wound residuals is appropriate and that a 40 percent 
disability rating for residuals of the gunshot wounds to the  
right flank involving abdominal muscle group XXI is 
warranted.  The 20 percent disability rating assigned to the 
residuals of the gunshot wounds to the right flank, right 
shoulder, and right upper arm involving muscle groups II, III 
and VI and the 10 percent disability rating assigned to the 
residuals of the gunshot wounds to the right arm involving 
muscle group VIII, are continued.  


ORDER

Entitlement to a 40 percent disability rating for residuals 
of gunshot wounds to the right flank involving abdominal 
muscle group XXI is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.     

Entitlement to an increased evaluation for residuals of 
gunshot wounds to the right flank, right shoulder and right 
upper arm involving muscle groups II, III and VI is not 
warranted.  The appeal is denied.  

Entitlement to an increased evaluation for residuals of 
gunshot wounds to the right forearm, involving muscle group 
VIII, is not warranted.  The appeal is denied.  



____________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


